30 F.3d 141
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David BRADSHAW, Petitioner-Appellant,v.William PERRILL, Warden, Respondent-Appellee.
No. 94-1021.
United States Court of Appeals, Tenth Circuit.
July 13, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  Therefore, the case is ordered submitted without oral argument.


2
Petitioner-Appellant William Bradshaw ("Bradshaw") appeals from the district court's denial of his petition for a writ of habeas corpus under 28 U.S.C. 2241.  Bradshaw, a federal prisoner, was denied parole by the United States Parole Commission, and sought a writ of habeas corpus because of alleged errors by the Commission.  On appeal, Bradshaw claims that:  1) the Parole Commission made incorrect factual findings, including a finding that Bradshaw had sexually assaulted a boy;  and 2) the Parole Commission improperly double-counted certain information to establish the offense severity index in the parole guidelines and then to exceed the guidelines.


3
After a review of the record and the briefs, we AFFIRM for the reasons set out in the magistrate's recommendation.2



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Bradshaw complains that the district court erred in ignoring his petition for a writ of mandamus.  However, there was no request for a writ of mandamus in the original petition